Exhibit 10.11

CARDIOVASCULAR SYSTEMS, INC.

SUMMARY OF FISCAL YEAR 2012

EXECUTIVE OFFICER BASE SALARIES

The Company’s executive officers are scheduled to receive the following annual
base salaries for the fiscal year ending June 30, 2012 in their current
positions:

 

Name and Current Position

   Base Salary  

David L. Martin

President and Chief Executive Officer

   $ 467,500   

Laurence L. Betterley

Chief Financial Officer

   $ 305,800   

James E. Flaherty

Chief Administrative Officer and Secretary

   $ 273,000   

Robert J. Thatcher

Executive Vice President

   $ 288,750   

Paul Koehn

Vice President of Quality and Operations

   $ 275,000   

Kevin Kenny

Executive Vice President of Sales and Marketing

   $ 275,000   